DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed September 15, 2022.  Claims 1, 4, and 19–21 are amended.  Currently, claims 1 and 4–22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objection to claims 1 and 19–20 for informalities.  As a result, the previous objection to claims 1 and 19–20 is withdrawn.
Applicant’s amendments/remarks with respect to the previous rejection of claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are moot in view of the updated grounds of rejection presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4–6, 8–9, 12–15, and 19–21 are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (U.S. 2017/0185581) in view of Carbune et al. (U.S. 2018/0061400).
Claims 1, 19, and 20:  Bojja discloses an apparatus comprising 
at least one processor (See paragraph 127); and 
at least one memory including computer program code (See paragraph 125), 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (See paragraphs 125–127): 
obtaining a value of one or more parameters which vary with actions of a user (See paragraphs 32–33, wherein preference and behavioral feature values are obtained); 
accessing an artificial intelligent agent (See paragraph 34, wherein a manager module is disclosed) configured to use one or more trained machine learning models selected, from a plurality of differently trained machine learning models, based on the obtained value of one or more parameters, the plurality of differently trained machine learning models being configured to provide respective outputs (See paragraphs 18 and 33–34, wherein a trained classifier is selected from a plurality of trained classifiers based on the obtained subject feature value); 
providing content composed by the user as an input to the artificial intelligent agent to cause: (i) a selection between a first process for controlling a submission based on the content composed by the user and a second, different process for controlling the submission based on the content composed by the user (See paragraphs 32–33, wherein the generated emoji output is automatically inserted in a first process or presented to the user for selection in a second process), and
(ii) generation of feedback to the user on the content composed by the user, the feedback being dependent on the artificial intelligent agent (See paragraphs 33–34, wherein user content is input into the selected classifier to generate an emoji output), 
wherein the selection between the first process and the second process is dependent on the artificial intelligent agent (See paragraphs 32–34 and 69, wherein process selection is performed by the manager module); 
controlling the submission based on the content composed by the user (See paragraphs 32–33, wherein the generated emoji output is automatically inserted or presented to the user for selection); and 
causing the feedback to be provided to the user (See paragraph 33, wherein the generated emoji output is presented to the user for selection),
wherein the second process provides the feedback before enabling the submission based on the content composed by the user (See paragraph 33, wherein the generated emoji output is presented to the user for selection in a second process),
wherein the first process for controlling the submission based on the content composed by the user comprises provides for automatic submission based on the content composed by the user (See paragraph 33, wherein the generated emoji output is automatically inserted in a first process).  Bojja does not expressly disclose the remaining claim elements.
Carbune discloses obtaining a value of one or more parameters which vary with actions of a user that are indicative of a mood of the user (See paragraphs 61–62 and 65–66, wherein user state parameter values are obtained for classification); and
accessing an artificial intelligent agent configured to use one or more trained machine learning models from a plurality of differently trained machine learning models, based on the obtained value of one or more parameters which vary with actions of the user that are indicative of the mood of the user, the plurality of differently trained machine learning models being configured to provide respective outputs (See paragraphs 86 and 88–89, wherein a plurality of reply option models utilize user state information to generate reply options according to reply option categories).
Bojja discloses a system directed to suggesting emojis based on content evaluation.  Carbune discloses a system directed to generating reply content based on user state and input information.  Each reference discloses a system directed to generating conditional content.  The technique of utilizing mood-based parameters is applicable to the system of Bojja as they each share characteristics and capabilities; namely, they are directed to generating conditional content.
One of ordinary skill in the art would have recognized that applying the known technique of Carbune would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Carbune to the teachings of Bojja would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate conditional content generation into similar systems.  Further, applying mood parameters to Bojja would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 19, Bojja discloses a computer readable medium (See paragraph 19).
Claims 4 and 21:  Bojja discloses the apparatus as claimed in claim 1 wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: provide another input, based on a subject that is addressed by the content composed by the user, to the artificial intelligent agent (See paragraphs 33–34, wherein a topic domain is provided as an input), 
wherein the selected one or more trained machine learning models are configured to generate content addressing the subject, wherein the content is generated to simulate content composed by the user or to simulate a response by the user to an input (See paragraphs 33–34, wherein a topic domain is provided as an input, and wherein the generated output addresses the topic domain; and see also paragraph 5, wherein suggested emojis are inserted to replace a portion of the content, thereby simulating content or simulating a response composed by the user), and 
wherein the selection between the first process and the second process for controlling the submission based on the content composed by the user is dependent on a comparison, by the artificial intelligent agent, of the generated content with the content composed by the user (See paragraph 33, wherein automatic insertion is governed with respect to user preference; paragraph 69, wherein the classifiers tie preferences with one or more confidence scores; and paragraph 59, wherein the generated output is selected according to probabilities or confidence scores, and wherein “the probability or confidence scores may indicate a correlation between the emoji and the communication”).
Claim 5:  Bojja discloses the apparatus as claimed in claim 4 wherein the subject is obtained from further content which has been provided to the user, wherein the further content has been rendered to the user in a period of time or period of user interaction time directly preceding composition of the content by the user (See paragraph 60, in view of paragraph 68, wherein content streams in a current session are disclosed in the context of both senders and recipients).
Claim 6:  Bojja discloses the apparatus as claimed in claim 4 wherein the subject is obtained by processing the content composed by the user (See paragraphs 33–34, wherein the topic domain is determined from user content).
Claim 8:  Bojja discloses the apparatus as claimed in claim 1 wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: apply the selected one or more trained machine learning models to the content composed by the user (See paragraphs 33–34, wherein the selected classifiers are applied to the user content).
Claim 9:  Bojja discloses the apparatus as claimed in claim 1 wherein the plurality of differently trained machine learning models are trained using training data comprising previous content composed by the user (See paragraphs 32 and 47, wherein the classifiers are trained on content produced by the user, and paragraph 100, wherein model learning is performed in real-time based on every user response).
Claim 12:  Bojja discloses the apparatus as claimed in claim 9 wherein the one or more parameters which vary with actions of the user comprise one or more intended recipients of the content composed by the user (See paragraphs 32 and 60, wherein sender and recipient demographics are utilized as parameters, which requires identifying an intended recipient), and 
wherein the selection of one or more trained machine learning models comprises selecting one or more trained machine learning models which have been trained on the previous content composed by the user for a similar one or more intended recipients (See paragraphs 32 and 60, wherein sender and recipient demographics are utilized as feature parameters, and paragraphs 32 and 47, wherein the classifiers are trained on content produced by the user).
Claim 13:  Bojja discloses the apparatus as claimed in claim 1 wherein providing the content composed by the user as the input to the artificial intelligent agent is responsive to a user input requesting a submission based on the content composed by the user (See paragraph 8, wherein a user may request content in response to larger or smaller portions of text input).
Claim 14:  Bojja discloses the apparatus as claimed in claim 1 wherein the one or more trained machine learning models are comprised in one layer of the artificial intelligent agent, and wherein one or more other layers comprise one or more evaluative modules configured to evaluate one or more respective outputs of the selected one or more trained machine learning models (See paragraphs 111–113, in view of paragraph 125, wherein emoji suitability is evaluated after suggested emojis are produced by the classifier layer, and wherein emoji suitability may be implemented as a module; see also paragraphs 103–104).
Claim 15:  Bojja discloses the apparatus as claimed in claim 1, wherein the selected one or more trained machine learning models are trained to generate content as if composed by the user (See paragraph 33, wherein the generated content embodies the content submitted by the user).

Claims 7, 16–18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (U.S. 2017/0185581) in view of Carbune et al. (U.S. 2018/0061400), and in further view of Ioannou et al. (U.S. 2017/0250931).
Claims 7 and 22:  As disclosed above, Bojja and Carbune disclose the elements of claim 1.  
Bojja discloses the apparatus as claimed in claim 1 wherein the selected one or more trained machine learning models are configured to generate content addressing the content composed by the user (See paragraphs 33–34, wherein the classifier produces content addressing the user content).  Although Bojja discloses utilizing sentiment analyzers in evaluating the chat meaning (See paragraphs 55 and 12), Bojja does not expressly disclose the remaining claim elements.
Carbune discloses wherein the selection for controlling the submission based on the content composed by the user is dependent on a sentiment classification of the generated content (See paragraph 87, wherein a reply option is chosen based on the sentiment classification of generated reply options). 
One of ordinary skill in the art would have recognized that applying the known technique of Carbune would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Bojja and Carbune do not expressly disclose the remaining claim elements.
Ioannou discloses wherein the selection between the first process and the second process for controlling the submission based on the content composed by the user is dependent on a sentiment classification of the content (See paragraphs 49, 87, and 106, wherein automatic posting processes are selected according to sentiment classification of the content).
Bojja discloses a system directed to suggesting emojis based on content evaluation, and Carbune discloses a system directed to generating reply content based on user state and input information.  Ioannou discloses a system directed to managing automated social media posts.  Each reference discloses a system directed to generating conditional content.  The technique of selecting processes based on sentiment is applicable to the systems of Bojja and Carbune as they each share characteristics and capabilities; namely, they are directed to generating conditional content.
One of ordinary skill in the art would have recognized that applying the known technique of Ioannou would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ioannou to the teachings of Bojja and Carbune would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate conditional content generation into similar systems.  Further, applying sentiment-based process selection to Bojja and Carbune would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 16:  Bojja and Carbune do not expressly disclose the elements of claim 16.
Ioannou discloses wherein the submission is disabled until the content composed by the user has been changed by the user (See FIG. 2 and paragraphs 71, 76, and 88, wherein responsive actions include editing or recommending edits or filtering/censoring content).
One of ordinary skill in the art would have recognized that applying the known technique of Ioannou would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.
Claim 17:  Bojja and Carbune do not expressly disclose the elements of claim 17.
Ioannou discloses wherein the submission is disabled until the feedback changes in response to the change to the content composed by the user (See FIG. 2 and paragraphs 71, 76, and 88, wherein responsive actions include editing or recommending edits or filtering/censoring content, and wherein continuous conditional monitoring may detect changes).
One of ordinary skill in the art would have recognized that applying the known technique of Ioannou would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.
Claim 18:  Bojja and Carbune do not expressly disclose the elements of claim 18.
Ioannou discloses wherein the submission is disabled for a period of time following the provision of the feedback to the user (See paragraph 93, wherein absolute and relative time-based conditions are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Ioannou would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (U.S. 2017/0185581) in view of Carbune et al. (U.S. 2018/0061400), and in further view of Mandagere et al. (U.S. 2010/0250501).
Claim 10:  As disclosed above, Bojja and Carbune disclose the elements of claims 1 and 9.  
Bojja discloses the apparatus as claimed in claim 9 wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: 
classify the previous content composed by the user according to a value, obtained when the previous content was composed, of the one or more parameters which vary with actions of the user (See paragraphs 32 and 47, wherein the classifiers are trained on content produced by the user, and paragraph 100, wherein model learning is performed in real-time based on every user response).  Although Bojja discloses training a plurality of machine learning models on previous content, Bojja and Carbune do not expressly disclose the remaining claim elements.
Mandagere discloses functionality to form different sets of training data from differently classified previous content (See paragraph 35, wherein training objects are divided into sets, grouped in the broad classes, and used to build classifiers for the broad classes); and 
train respective different machine learning models on respective different sets of training data so as to provide the plurality of differently trained machine learning models (See paragraph 35, wherein training objects are divided into sets, grouped in the broad classes, and used to build classifiers for the broad classes).
Bojja discloses a system directed to suggesting emojis based on content evaluation, and Carbune discloses a system directed to generating reply content based on user state and input information.  Mandagere discloses a system directed to adaptively deduplicating data.  Each reference discloses a system directed to data management using classifiers.  The technique of using different training sets is applicable to the systems of Bojja and Carbune as they each share characteristics and capabilities; namely, they are directed to data management.
One of ordinary skill in the art would have recognized that applying the known technique of Mandagere would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Mandagere to the teachings of Bojja and Carbune would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate data management into similar systems.  Further, applying different training sets to Bojja and Carbune would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (U.S. 2017/0185581) in view of Carbune et al. (U.S. 2018/0061400), and in further view of Chen et al. (U.S. 2010/0325135).
Claim 11:  As disclosed above, Bojja and Carbune disclose the elements of claims 1 and 9.  
Bojja discloses the apparatus as claimed in claim 9 wherein the one or more parameters which vary with actions of the user comprise parameters which parameterize mood profiles of the user (See paragraphs 32 and 55, wherein sentiment analyzers determine feature parameter values of the user).  Although Bojja discloses “wherein the selection of one or more trained machine learning models comprises selecting one or more trained machine learning models which have been trained on previous content” (See citations above), Bojja and Carbune do not expressly disclose the remaining claim elements.
Chen discloses wherein the selection of one or more trained machine learning models comprises selecting one or more trained machine learning models which have been trained on the previous content in a different mood profile to a present mood profile (See paragraphs 53–54, wherein mood profiles are associated with mood classification models).
Bojja discloses a system directed to suggesting emojis based on content evaluation, and Carbune discloses a system directed to generating reply content based on user state and input information.  Chen discloses a system directed to content evaluation according to mood profiles.  Each reference discloses a system directed to content analysis.  The technique of using mood profiles is applicable to the systems of Bojja and Carbune as they each share characteristics and capabilities; namely, they are directed to content analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Chen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Chen to the teachings of Bojja and Carbune would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate content analysis into similar systems.  Further, applying mood profiles to Bojja and Carbune would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623